NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
 Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
 opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
 prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
 official text of the opinion.


In the Supreme Court of Georgia



                                                   Decided: May 3, 2022


                        S22A0317. BUTLER v. THE STATE.


        WARREN, Justice.

        After a bench trial that was held in March 2013, Cory Frayana

Butler was convicted of malice murder and other crimes for his

involvement in a home invasion and beatings that resulted in the

death of Epsie Ewing (“Mrs. Ewing”) and injury of her husband, C.F.

Ewing (“Mr. Ewing”). 1 Butler raises four claims of error on appeal:



       1Mr. and Mrs. Ewing were beaten on May 21, 2009, and Mrs. Ewing died
on June 23, 2009. On August 21, 2009, a Walton County grand jury indicted
Butler for malice murder, three counts of felony murder, one count of
aggravated battery, two counts of aggravated assault, two counts of false
imprisonment, one count of armed robbery, one count of burglary, two counts
of possession of a firearm during the commission of a felony, and one count of
possession of a firearm by a convicted felon. The armed robbery and burglary
counts and one each of the aggravated assault, false imprisonment, and
possession of a firearm during the commission of a felony counts were specific
to crimes committed against Mr. Ewing. The State initially filed a notice of
intent to seek the death penalty, but after negotiations with Butler, entered
into a consent agreement whereby Butler agreed to a bench trial and the State
agreed to withdraw its notice of intent. After a bench trial from March 13 to
that (1) the evidence presented at trial was insufficient to support

his conviction for malice murder; (2) the trial court did not determine

whether Butler knowingly and intelligently waived his right to a

jury trial; (3) Butler received constitutionally ineffective assistance

of counsel; and (4) the trial court committed a sentencing error. For

the reasons explained below, we affirm.


18, 2013, the trial court found Butler guilty on all counts. On March 26, 2013,
the trial court sentenced Butler to life in prison without the possibility of parole
for malice murder, ten concurrent years in prison for one of the false-
imprisonment convictions, a concurrent sentence of life with the possibility of
parole for armed robbery, five consecutive years in prison for one of the
convictions for possession of a firearm during the commission of a felony, ten
consecutive years in prison for the other false-imprisonment conviction, five
consecutive years in prison for the other conviction for possession of a firearm
during the commission of a felony, and five consecutive years in prison for
possession of a firearm by a convicted felon. The trial court merged, for
sentencing purposes, the aggravated battery count and one of the aggravated
assault counts into the malice murder conviction, and the other aggravated
assault count and the burglary count into the armed robbery conviction. The
State has not challenged the purported merger of the burglary count into the
armed robbery conviction, and we decline to address that issue sua sponte. See
Dixon v. State, 302 Ga. 691, 696-698 (808 SE2d 696) (2017). And although the
court also purported to merge the three felony murder counts into the malice
murder conviction, those counts were actually vacated by operation of law. See
Malcolm v. State, 263 Ga. 369, 372 (434 SE2d 479) (1993). Butler filed, through
trial counsel, a timely motion for new trial on April 24, 2013, which he later
amended. On May 13, 2019, after a hearing on Butler’s motion for new trial,
the trial court denied Butler’s motion as amended. On June 10, 2019, Butler
filed a timely notice of appeal, which he later amended. The case was docketed
in this Court to the term beginning in December 2021 and submitted for a
decision on the briefs.

                                         2
     1. The evidence presented at Butler’s trial showed the

following. Angela Jackson and Mr. Ewing had been engaged in an

extramarital affair since 1999, and Ewing was informally giving

Jackson $50 a month for a child she said was his. Ewing previously

had told Jackson to stop coming to his house, but on May 17, 2009,

Jackson, Ykescha “Missy” Walton (Jackson’s niece), and Butler

drove to the Ewings’ house so that Jackson could “pick up her child

support money” from Mr. Ewing. 2 After arriving at the Ewings’

house, Jackson sent Butler to the front door to pick up the money.

Butler walked up to the door, expressed interest in purchasing Mr.

Ewing’s red truck, and requested $50 for Jackson. After speaking

for a few minutes, Mr. Ewing gave Butler $50 in a money clip, and

Butler returned to Walton’s car to hand the money to Jackson.

Jackson later testified that while driving back from the Ewings’

house, Butler made a comment pertaining to how much money Mr.

Ewing appeared to have and said “if y’all wouldn’t have been in the



     2 Mr. Ewing, Jackson, and Walton all positively identified Butler as the
person who accompanied the women to the Ewings’ house that day.
                                     3
car, I would have busted his head down to the white meat.”

     Four days later, on May 21 at around 12:00 or 1:00 p.m., Butler

returned to the Ewings’ house with J.J. Blackwell and Barry Partee.

At trial, Mr. Ewing, who had positively identified Butler, Blackwell,

and Partee in photographic lineups, testified as follows.      After

parking in the Ewings’ driveway, Butler and Blackwell exited the

car, approached Mr. Ewing, and again expressed interest in

purchasing his red truck. Mr. Ewing and Butler then went for a test

drive around the block while Blackwell and Partee followed Mr.

Ewing’s truck in their car. Upon returning to the house, Butler said

“don’t try nothing [because] I got a gun on you.” Butler then exited

the truck and began “pistol whipping” Mr. Ewing and beating him

on the head with a pistol. Butler “knocked” Mr. Ewing through the

back door of the Ewings’ house, and Blackwell and Partee followed

them inside.

     In the utility room, Butler and Blackwell “started beating” Mr.

Ewing in the face and head, causing him to fall. Butler also hit Mrs.

Ewing, who was standing in the utility room, in the forehead with

                                 4
the pistol. Blackwell then grabbed Mr. Ewing in a “headlock” and

dragged him through the kitchen and into the dining room. By that

point, Butler had moved Mrs. Ewing onto the couch in the dining

room. Mr. Ewing later explained that he assumed that Mrs. Ewing

had been beaten with their walking stick, which he saw lying broken

on the ground in front of her as she sat screaming on the couch, but

that he did not actually see this occur. Mrs. Ewing said “[h]oney,

just give them anything they want,” and Mr. Ewing pleaded with

“them” to stop hitting his wife. Then Butler, Blackwell, and Partee

left the house through the back door, taking Mr. Ewing’s wallet with

them. Before leaving, Butler threatened Mr. Ewing, “if you call the

law, I’ll come back and kill both of you.”          At trial, Mr. Ewing

positively identified Butler as one of his attackers.3

     After Butler, Blackwell, and Partee left the Ewings’ house,4



     3 After Mr. Ewing testified that Butler “might have had” a beard on the
day of the attack, he conceded on cross-examination that on the day of the
crimes, he told an investigator that none of the assailants had facial hair.

     4 A neighbor saw two men leave the back door of the Ewings’ house and
enter a car with a third person at around 12:30 p.m. that day. That neighbor

                                     5
Mrs. Ewing was “bleeding all over, her face and hands, her head.”

The Ewings’ walking stick was broken and was lying on the floor

next to the couch. At Mr. Ewing’s request, a neighbor called 911. A

few minutes later, police officers arrived and found both Mr. and

Mrs. Ewing “covered in blood.”

      Mrs. Ewing was flown to the Atlanta Medical Center, where

she was admitted in critical condition and in a coma. A physical

exam and CT scans were performed and showed that she had large

cuts on her scalp, fractured facial bones, swelling and bruises on her

face, and fractures in both arms.           She died on June 23.          After

performing an autopsy, Dr. Lora Darrisaw of the Georgia Bureau of

Investigation (“GBI”), who testified at trial, determined that the

cause of death was multiple-system organ failure due to “poor

circulation [and] poor oxygenation” following the “blunt force




identified Butler in a photographic lineup as one of the men she saw, and she
also made an in-court identification of Butler at trial. On cross-examination,
she testified that she did not see facial hair on the man she later identified as
Butler. A passerby testified at trial that he saw three men leaving the Ewings’
house and that one of them appeared to be shoving a gun in his pocket, but he
was unable to identify Butler in a photographic lineup.
                                       6
traumatic injuries” that were inflicted on Mrs. Ewing on May 21.

Dr. Darrisaw certified the manner of death as homicide. Dr. James

Stevens, who treated Mrs. Ewing after the attack, also testified at

trial and explained that blunt force trauma caused Mrs. Ewing’s

death, even though her preexisting conditions of diabetes,

hypertension, congestive heart failure, and deep-vein thrombosis

likely contributed to it.

     Walton testified at trial that after Jackson told her about the

events of May 21, Walton asked Butler if he had beaten Mrs. Ewing,

and Butler responded that he had not. Butler then asked Walton

“did [she] love [her] auntie,” referring to Jackson, and “how would

you feel if she was dead?” Walton interpreted this to mean that

Butler “might do something” to Jackson “like kill her or something”

if she talked about the events of May 21 or Butler’s alleged

involvement. Nevertheless, Walton discussed the matter with a

friend, who in turn called the City of Monroe Police Department and

told police to speak with Jackson about the matter. An investigation

led officers to obtain an arrest warrant and issue a “be on the

                                 7
lookout” (“BOLO”) for Butler in connection with the home invasion

and beatings.

     On May 26, a Georgia State Patrol trooper—who was looking

for Butler because of the BOLO—recognized Butler and began

questioning him. Butler provided a false name and then fled on foot

before being apprehended.      Butler was arrested, and when a

detective interviewed him, he denied any involvement in the

Ewings’ home invasion and beatings, claiming that “he robs rich

people” but that he “doesn’t rob poor people.” He also stated that a

man named Richard Deloatch from Monroe was the culprit. But

after the police spent a week searching for Deloatch, they concluded

that “there appeared to be no such person.”

     2. Butler contends that the evidence was insufficient to support

his conviction for malice murder because even if there was evidence

that he struck Mrs. Ewing over the head once with a pistol, the

evidence showed that Blackwell dealt the “fatal blows” to Mrs.




                                 8
Ewing. 5 He further claims that Mrs. Ewing died weeks after the

home invasion and beatings because of preexisting medical

conditions that were aggravated by Blackwell’s assault. According

to Butler, the State did not present evidence that Butler was a party

to Blackwell’s conduct, and Blackwell’s intent cannot be imputed to

Butler as a result.

      When evaluating a challenge to the sufficiency of the evidence

as a matter of constitutional due process, we view the evidence

presented at trial in the light most favorable to the verdicts and ask

whether any rational trier of fact could have found the defendant

guilty beyond a reasonable doubt of the crimes of which he was

convicted. See Jones v. State, 304 Ga. 594, 598 (820 SE2d 696)

(2018) (citing Jackson v. Virginia, 443 U.S. 307, 318-319 (99 SCt

2781, 61 LE2d 560) (1979)).          We leave to the trier of fact “the

resolution of conflicts or inconsistencies in the evidence, credibility

of witnesses, and reasonable inferences to be derived from the facts,”



      5Butler does not challenge the sufficiency of the evidence supporting his
other convictions.
                                      9
Smith v. State, 308 Ga. 81, 84 (839 SE2d 630) (2020), and we do not

“reweigh the evidence,” Ivey v. State, 305 Ga. 156, 159 (824 SE2d

242) (2019) (citation and punctuation omitted).

      As a matter of Georgia statutory law, “[e]very person

concerned in the commission of a crime is a party thereto and may

be charged with and convicted of commission of the crime.” OCGA

§ 16-2-20 (a). Conviction as a party to a crime requires proof of a

common criminal intent, which a trier of fact may infer from

“presence, companionship, and conduct before, during and after the

offense.” McGruder v. State, 303 Ga. 588, 591 (814 SE2d 293) (2018)

(citation and punctuation omitted). See also Felts v. State, 311 Ga.

547, 552 (858 SE2d 708) (2021). And “all the participants in a plan

to rob are criminally responsible for the act of each committed in the

execution of the plan and which may be said to be a probable

consequence of the unlawful design,” Williams v. State, 304 Ga. 658,

662 (821 SE2d 351) (2018) (citation and punctuation omitted), a

principle we have specifically held applies to murders committed

during the commission of “a crime that foreseeably [leads] to

                                 10
murder”—such as armed robbery—perpetrated by a group that

shares a common criminal intent. Felts, 311 Ga. at 552. See also

Moore v. State, 311 Ga. 506, 509 (858 SE2d 676) (2021).

     Moreover, “we have long held, in numerous cases, that

proximate causation is the test for malice murder.” State v. Jackson,

287 Ga. 646, 649 (697 SE2d 757) (2010) (collecting cases). See also

Stribling v. State, 304 Ga. 250, 252-254 (818 SE2d 563) (2018)

(applying proximate cause standard in determining that evidence

was sufficient to support a malice murder conviction). An injury is

the proximate cause of death when “(1) the injury itself constituted

the sole proximate cause of the death; or . . . (2) the injury directly

and materially contributed to the happening of a subsequent

accruing immediate cause of the death; or . . . (3) the injury

materially accelerated the death, although proximately occasioned

by a pre-existing cause.” Stribling, 304 Ga. at 253 (citation and

punctuation omitted). See also Clarke v. State, 292 Ga. 305, 306

(737 SE2d 575) (2013) (evidence that defendant inflicted blunt-force

trauma on elderly victim’s head sufficiently supported malice

                                  11
murder conviction, despite evidence that other conditions related to

the victim’s advanced age also contributed to death).

     Here, the evidence was sufficient to convict Butler as a matter

of constitutional due process and as a matter of Georgia statutory

law. Among other things, the evidence introduced at trial included

testimony from Mr. Ewing, who survived the home invasion that

resulted in the death of his wife, Mrs. Ewing, and who positively

identified Butler as one of their assailants. Mr. Ewing testified that

he saw Butler pistol-whip Mrs. Ewing on the head. But he also

testified that he pleaded with the group of assailants, which he

referenced as “them,” to stop hitting Mrs. Ewing. And based on that

testimony and other evidence presented at trial, the jury was

authorized to infer that Butler—whom Mr. Ewing identified from a

photographic lineup and at trial as one of the men who attacked Mrs.

Ewing and him—attacked Mrs. Ewing beyond the pistol-whip about

which Mr. Ewing separately testified. According to Mr. Ewing, the

assailants’ additional assault against Mrs. Ewing left her beaten

and bloodied. Other evidence presented at trial included Butler’s

                                 12
comments to Jackson and Walton days before the home invasion

about Mr. Ewing’s cash and “bust[ing] his head down to the white

meat” if the women were not there; a neighbor’s positive

identification of Butler as one of the men she saw leaving the

Ewings’ house around the time that the home invasion and beatings

ended; Butler’s threat to kill the Ewings as he left their house after

the home invasion; Butler’s veiled threat against Walton; and

Butler’s flight from law enforcement.

     And although Butler points to Dr. Stevens as supporting

Butler’s defense theory that he did not cause Mrs. Ewing’s death,

Dr. Stevens’ testimony undermines, rather than supports, Butler’s

claim. That is because Dr. Stevens testified that it was “likely” that

Mrs. Ewing’s preexisting medical conditions, “combined” with the

blunt force trauma she suffered during the assault, caused her

death, thus allowing the trial court, as the trier of fact, to conclude

that the injuries from Mrs. Ewing’s beating “materially accelerated

[her] death,” Jackson, 287 Ga. at 649, and thus proximately caused

it. Specifically, the court heard that Mrs. Ewing was admitted to

                                  13
the hospital in critical condition after the attack; Dr. Stevens

acknowledged Mrs. Ewing’s preexisting medical conditions and

nonetheless testified that Mrs. Ewing would not have died “on that

day” without the blunt force trauma she suffered; and Dr. Darrisaw

certified Mrs. Ewing’s manner of death as a homicide. In sum, the

evidence presented at trial and recounted in part above authorized

a rational trier of fact to conclude beyond a reasonable doubt that

Butler was guilty of the crime of malice murder for which he was

convicted, and that he was at least a party to that crime. See

Jackson, 443 U.S. at 319. See also OCGA § 16-2-20.

     3. Butler contends that his right to a jury trial under the Sixth

Amendment to the United States Constitution was violated because

the trial court “never questioned [him] to determine whether he

knowingly and intelligently waive[d] his right to a jury trial.” As

explained below, the record belies that argument and this

enumeration of error fails.

     “When a defendant seeks to waive his or her right to a jury

trial, a trial court should ask the defendant sufficient questions on

                                 14
the record so that the court can ensure the defendant’s waiver is

knowing, voluntary, and intelligent.” Agee v. State, 311 Ga. 340,

343-344 (857 SE2d 642) (2021) (citation and punctuation omitted).

“The constitutional right to a jury trial may be waived only if the

State proves beyond a reasonable doubt that a defendant did so

knowingly, voluntarily, and intelligently.” See id. at 343 (citation

omitted). This burden can be met by a “showing on the record that

the defendant was cognizant of the right being waived.” Id. “We

review a trial court’s acceptance of a waiver of a constitutional right

for clear error.” Id. at 344.

     Here, the record shows that the State initially sought the death

penalty in this case, filing a notice of intent (and later an amended

notice) to seek the death penalty. On March 13, 2013, Butler and

the State entered into a consent agreement, signed by both parties,

whereby the State withdrew its notice of intent to seek the death

penalty and Butler waived his right to a jury trial. The consent

agreement expressly provided that Butler “does hereby waive trial

by jury on the charges in [this] case and consents to be tried by the

                                  15
Court without a jury.”

     The parties presented the trial court with the consent

agreement during a pretrial motions hearing held that same

morning. Both the State and Butler’s counsel verbally agreed to

proceed without a jury.    The trial court then asked a series of

questions to determine whether Butler “expressly, intelligently and

personally participate[d] in the waiver of his right to a jury trial.”

After affirming that Butler would provide truthful answers to its

questions, the trial court had the following exchange with Butler:

     THE COURT: That’s good. Now, Mr. Butler, you signed
     this consent agreement between the State of Georgia and
     the accused to proceed under Senate Bill Number 13. It
     includes, but [is] not limited to, the waiver of the jury
     trial. Did your attorney explain to you everything that’s
     in this consent agreement?

     THE DEFENDANT: Yes, sir.

     THE COURT Did you understand everything in this
     consent agreement?

     THE DEFENDANT: I mean, I understand according to
     how they explained it to me, yes.

     THE COURT: Well --


                                 16
THE DEFENDANT: Yes, sir.

THE COURT: Okay. So they explained everything to you
to the best of their ability . . . about waiving a jury trial.
Do you want to waive a jury trial?

THE DEFENDANT: Yes, sir.

THE COURT: And you understand we’re here today and
we have jurors back there ready to be picked to have a
jury trial in this matter? Do you understand that?

THE DEFENDANT: Yes, sir.

THE COURT: And if you want a jury trial, it’s your
constitutional right to have a jury trial?

THE DEFENDANT: Yes, sir.

THE COURT: But if you want to consent to not have a
jury trial, if you do that, expressly, intelligently and
personally make a decision not to have a jury trial, then
you have that right also?

THE DEFENDANT: Yes, sir.

THE COURT: Do you want to waive a jury trial and
proceed without a jury here today?

THE DEFENDANT: Yes, sir.

THE COURT: And that’s after your attorneys have
explained to you all the ramifications, the benefits and
drawbacks of waiving a jury trial; is that correct?


                             17
     THE DEFENDANT: They explained to me, I guess, it
     would be in my best interest to waive the jury trial and
     proceed with a bench trial.

     THE COURT: All right. And after listening to them, do
     you feel like it’s in your best interest to proceed without a
     jury trial?

     THE DEFENDANT: Yes, sir.

     THE COURT: All right. I find that the defendant has
     expressly, intelligently and personally participated in the
     waiver of his jury trial.

     Later that afternoon, immediately prior to the start of the

bench trial, Butler’s attorney stated that “Mr. Butler just wanted me

to put on the record that he is absolutely on board” with a bench

trial. Butler again confirmed on the record that he agreed.

     Contrary to Butler’s claim on appeal, the record shows that the

trial court repeatedly inquired about whether Butler had been

informed about and understood his right to a jury trial and that he

was choosing to waive it, that Butler stated he did so because he

believed it was in his best interest, and that both the trial court and

Butler confirmed that Butler wanted a bench trial. The trial court

did not err, let alone clearly err, by finding that Butler had

                                  18
“knowingly, voluntarily, and intelligently” waived his right to a jury

trial. See Agee, 311 Ga. at 344-345.

     4. Butler contends that his trial counsel provided ineffective

assistance under the Sixth Amendment to the United States

Constitution. But for the reasons explained below, his claims fail.

     To prevail on a claim of ineffective assistance of counsel, a

defendant generally must show that counsel’s performance was

deficient and that the deficient performance resulted in prejudice to

the defendant. See Strickland v. Washington, 466 U.S. 668, 687-695

(104 SCt 2052, 80 LE2d 674) (1984); Wesley v. State, 286 Ga. 355,

356 (689 SE2d 280) (2010).      To satisfy the deficiency prong, a

defendant must demonstrate that his attorney “performed at trial in

an objectively unreasonable way considering all the circumstances

and in the light of prevailing professional norms.” Romer v. State,

293 Ga. 339, 344 (745 SE2d 637) (2013); see also Strickland, 466

U.S. at 687-688. Moreover, “[t]rial counsel’s decisions relating to

strategy and tactics are not judged by hindsight.” Jones v. State,

296 Ga. 561, 567 (769 SE2d 307) (2015). To satisfy the prejudice

                                 19
prong, a defendant must establish a reasonable probability that, in

the absence of counsel’s deficient performance, the result of the trial

would have been different. See Strickland, 466 U.S. at 694. “If an

appellant fails to meet his or her burden of proving either prong of

the Strickland test, the reviewing court does not have to examine

the other prong.” Lawrence v. State, 286 Ga. 533, 533-534 (690 SE2d

801) (2010).

     (a) Butler contends that he waived his right to a jury trial in

part because of his trial counsel’s belief that co-defendant Partee

was going to testify against Butler, and implies that his trial counsel

performed deficiently because one predicate for counsel’s advice to

agree to a bench trial—that Partee was going to testify—did not

materialize.   Specifically, when Partee was called to testify at

Butler’s trial, Partee testified that he felt “pressured” to plead guilty,

that what he had agreed to testify about as part of his plea

agreement “wasn’t true,” and that he wanted a jury trial in his case

instead of pleading guilty. As a result, the trial court excused Partee

from the witness stand and the State called its next witness.

                                   20
     To the extent Butler argues that his trial counsel was deficient

for advising him to waive his right to a jury trial, the reasonableness

of strategic decisions of counsel—in this case, whether to advise his

client to waive his right to a jury trial—are to be “examined from

counsel’s perspective at the time of trial and under the particular

circumstances of the case.” Taylor v. State, 312 Ga. 1, 15 (860 SE2d

470) (2021) (citation and punctuation omitted). See also Ford v.

Tate, 307 Ga. 383, 422 (835 SE2d 198) (2019). And here, the record

shows that there were multiple strategic reasons that could have

supported counsel’s advice to choose a bench trial. To begin, trial

counsel testified at the motion for new trial hearing that at the time

he advised Butler to enter the consent agreement with the State to

hold a bench trial, Partee had agreed to testify against Butler as a

part of Partee’s plea deal and counsel did not want a jury to hear

Partee’s testimony.    But counsel also testified that one of his

primary objectives in negotiating with the State was to convince the

State to withdraw its notice of intent to seek the death penalty,

which it did when Butler entered into the consent agreement and

                                  21
agreed to have a bench trial instead of a jury trial. Moreover, in

testifying about why he advised Butler to waive his right to a jury

trial, trial counsel also affirmed that Butler’s “overall demeanor”

caused counsel some “trepidation” about “the impression [ ] Butler

would make to a jury.” Especially considering that “[t]rial counsel’s

decisions relating to strategy and tactics are not judged by

hindsight,” Jones, 296 Ga. at 567, we cannot say that any of these

reasons were “objectively unreasonable . . .       considering all the

circumstances and in the light of prevailing professional norms.”

Romer, 293 Ga. at 344; Strickland, 466 U.S. at 687-688.            Trial

counsel’s performance therefore was not deficient.

     (b) In a related argument, Butler contends that his trial

counsel performed deficiently by failing to call Partee as a witness

after Partee’s recantation. Butler characterizes not calling Partee

as a witness as a failure to “present potentially exculpatory

evidence.”

     To begin, it is well settled that the determination of which

witnesses to call is a “matter[ ] of trial strategy and tactics, and such

                                   22
strategic and tactical decisions do not amount to deficient

performance unless they are so unreasonable that no competent

attorney would have made them under similar circumstances.”

Roseboro v. State, 308 Ga. 428, 437 (841 SE2d 706) (2020) (citation

and punctuation omitted).      But even if we were to assume, for

purposes of argument, that trial counsel’s decision not to call Partee

to testify was unreasonable, Butler did not call Partee to testify at

the motion for new trial hearing or otherwise establish what Partee

would have testified about had he been called as a witness at trial.

As a result, Butler’s claim relies on speculation about what Partee

would have testified about after he unexpectedly backed out of his

plea deal, and Butler cannot meet his burden of proving that he was

prejudiced by the failure to call Partee as a witness. See Alexander

v. State, Case No. S21G0112, 2022 WL 779597, at *9, __ Ga. __, __

(__ SE2d __) (decided Mar. 15, 2022) (“[W]e routinely conclude that

such speculation is insufficient to establish prejudice in a claim of

ineffective assistance of counsel.”); Harris v. State, 304 Ga. 652, 654-

655 (821 SE2d 346) (2018) (defendant failed to prove he was

                                  23
prejudiced by counsel’s failure to call trial witnesses or elicit certain

testimony because defendant did not provide competent evidence of

what their testimony would be). Having failed to show any prejudice

from counsel’s alleged deficiency, this claim of ineffective assistance

fails.

         (c) Butler also contends that trial counsel performed deficiently

“in his presentation of [ ] Butler’s defense,” specifically by arguing

at trial that Butler was falsely identified as being part of the group

of men who killed Mrs. Ewing, rather than arguing that Butler was

merely present but not a party to the crime of murder because

Blackwell (not Butler) dealt the blows that ultimately killed Mrs.

Ewing.

         “An attorney’s decision about which defense to present is a

question of trial strategy,” and “unless the choice of strategy is

objectively unreasonable, such that no competent trial counsel

would have pursued such a course, we will not second-guess

counsel’s decisions in this regard.” Anthony v. State, 311 Ga. 293,

298 (857 SE2d 682) (2021) (citation and punctuation omitted).

                                     24
Moreover, “[a]n attorney’s decision about which defense to present

is a question of trial strategy and will generally be considered

reasonable if supported by evidence in the record.” Wilson v. State,

Case No. S22A0005, 2022 WL 451560, at *3, __ Ga. __, __ (869 SE2d

384) (decided Feb. 15, 2022). See also Hendrix v. State, 298 Ga. 60,

63 (779 SE2d 322) (2015) (holding that trial counsel’s election to

pursue   misidentification   over    self-defense   was   objectively

reasonable).

     Here, the record shows that certain aspects of the evidence

presented at trial supported trial counsel’s false identification

argument. For example, one eyewitness failed to identify Butler

from a photographic lineup, and there were apparent discrepancies

in some of the witnesses’ descriptions of the men who were seen at

the Ewings’ home on the day of the home invasion and beatings,

specifically regarding whether Butler had facial hair—a point on

which some witnesses provided inconsistent testimony. Regarding

Butler’s contention that his trial counsel should have argued mere

presence, we note that—as recounted in Division 2—there was

                                25
strong evidence that Butler was at least a party to the crime of

malice murder. In light of the strong evidence presented at Butler’s

trial, his speculation that a different defense strategy would have

been more successful than the one his trial counsel chose is not

sufficient to establish that his trial counsel performed deficiently.

See Lanier v. State, 310 Ga. 520, 525 (852 SE2d 509) (2020) (“The

fact that appellate counsel would have pursued the defense in

different ways does not render trial counsel ineffective.”) (citation

and punctuation omitted). Under these circumstances, Butler has

not carried his burden of demonstrating that trial counsel’s decision

to present a defense of false identification was objectively

unreasonable. See Wilson, 2022 WL 451560, at *3.

     5. Butler contends that the trial court erred by purporting to

“merge” the felony murder verdicts into the malice murder

conviction for sentencing purposes. The State concedes this point,

and we agree. But because—as noted in footnote 1—the felony

murder verdicts actually were vacated by operation of law, and

because the trial court’s erroneous nomenclature (i.e., referring to

                                 26
“merging” instead of vacating by operation of law) did not affect

Butler’s sentence, there is no sentencing error we need to correct.

See Manner v. State, 302 Ga. 877, 890-891 (808 SE2d 681) (2017).

     Judgment affirmed. All the Justices concur.




                                27